Case 3:18-cv-01513-NJR Document 154 Filed 06/08/20 Page 1 of 4 Page ID #872




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRIE WALLACE and
 RAFAEL SANTOS, JR.,

                       Plaintiffs,

 v.                                             Case No. 18-cv-1513-NJR

 JOHN BALDWIN, et al.,

                       Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on Defendants’ motion to vacate entry of default

(Doc. 147). Defendants’ seek to vacate the default entered against them on May 15, 2020

(Doc. 146) for their failure to file an Answer to Plaintiffs’ Third Amended Complaint

(Doc. 143). Plaintiffs have filed a response (Doc. 148), requesting that Defendants’ file

their Answer within fourteen days and barring them from filing a motion to dismiss.

Plaintiffs also filed a motion to lift the stay of discovery (Doc. 145). Defendants have filed

a response (Doc. 150) in opposition to that motion, and Plaintiffs have filed a reply

(Doc. 151).

      A. Motion to Vacate Default

         On April 8, 2020, Plaintiffs filed their Third Amended Complaint (Doc. 143).

Defendants’ Answer was due April 22, 2020. See FED. R. CIV. P. 15(a)(3). Defendants failed

to file an Answer and, on May 14, 2020, Plaintiffs sought an entry of default (Doc. 144).

On May 15, 2020, a Clerk’s Entry of Default (Doc. 146) was entered against Defendants.

                                        Page 1 of 4
Case 3:18-cv-01513-NJR Document 154 Filed 06/08/20 Page 2 of 4 Page ID #873




       Subsequently, on May 20, 2020, Defendants filed the pending motion to vacate

(Doc. 147). Defendants argue that they believed their response deadline was extended

thirty days by the Court’s Second Amended Administrative Order 261. Thus, they

believed their Answer was automatically extended to May 22, 2020. Plaintiffs do not

object to vacating the default but request a sanction ordering Defendants to file an

Answer within fourteen days.

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment, but is applied more liberally. Cracco, 559 F.3d at 631.

       Defendants have met the standard for vacating the entry of default. Specifically,

they have shown good cause because they believed that their deadline for filing an

Answer was extended by the Court’s Second Amended Administrative Order 261. The

Court notes that Defendants’ belief was based on an incorrect reading of the Order. The

Order only extended deadlines that were pending at the time the Order was entered and,

thus, did not apply to the Answer deadline which was not set until Plaintiffs filed their

Third Amended Complaint on April 8, 2020 (Doc. 143). Their belief that deadlines from

April 1, 2020 to May 3, 2020 were extended is misplaced. The May 3, 2020 deadline

pertained to courthouse closures and restrictions, not civil case deadlines. Although

                                         Page 2 of 4
Case 3:18-cv-01513-NJR Document 154 Filed 06/08/20 Page 3 of 4 Page ID #874




Defendants are incorrect in their belief that their deadline was extended, the Court finds

that belief was not made in bad faith. Rather, it was a misunderstanding of the Court’s

Order. Further, Defendants also acted quickly to resolve the issue, and they have a

meritorious defense. They have also now filed their Answer (Doc. 149).

       Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Defendants have met the requirements of

Rule 55(c) and GRANTS the motion to vacate (Doc. 147). The Entry of Default (Doc. 146)

is VACATED. Because Defendants have already filed their Answer, the Court FINDS as

moot Plaintiffs’ request for sanctions.

   B. Motion to Lift Discovery Stay

       Plaintiffs also filed a motion to lift the stay of discovery (Doc. 145). Plaintiffs

request that the stay on merits discovery be lifted. But Defendants have raised failure to

exhaust administrative remedies as an affirmative defense in their Answer (Doc. 149,

p. 37). The Seventh Circuit has noted that “in the ordinary case discovery with respect to

the merits should be deferred until the issue of exhaustion is resolved.” Pavey v. Conley,

544 F.3d 739, 742 (7th Cir. 2008). Although Plaintiffs argue that this is not an ordinary

case because the case has been pending for some time and Plaintiffs still suffer from the

conditions raised in their Third Amended Complaint, the Court does not find that they

present an “exceptional case[] in which expeditious resolution of litigation” would

require merits discovery to commence at this time. Pavey, 544 F.3d at 742. Accordingly,

Plaintiffs’ motion to lift the stay on discovery is DENIED. Merits discovery remains

stayed until resolution of any dispositive motion on the issue of administrative

                                          Page 3 of 4
Case 3:18-cv-01513-NJR Document 154 Filed 06/08/20 Page 4 of 4 Page ID #875




exhaustion. The deadline to file the dispositive motion is August 7, 2020.


      IT IS SO ORDERED.

      DATED: June 8, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 4 of 4
